DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I (claims 1-18, drawn to a fastener) in the reply filed on 09/29/2022 is acknowledged.
Claims 19-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Specification

The abstract of the disclosure is objected to because the legal phraseology “comprises” should be avoided.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (US Patent No. 5,079,803).
Regarding claim 1, Moore discloses a fastener comprising: 
an elongate body having a first side portion and a second side portion, the second side portion opposite the first side portion (see annotated Fig. 3); and
a plurality of discrete slits along the first side portion of the elongate body, the plurality of discrete slits extending at least partially into the elongate body of the fastener (see annotated Fig. 3).  
Regarding claim 2, Moore discloses, wherein the elongate body further comprises a plurality of discrete slits along the second side portion of the elongate body, the plurality of discrete slits extending at least partially into the elongate body of the fastener (see annotated Fig. 3).  
Regarding claim 3, Moore discloses, wherein the plurality of slits extend in a direction perpendicular to the length of the elongate body (see annotated Fig. 3).  
Regarding claim 4, Moore discloses, wherein the plurality of slits extend at an angle greater than 0 degrees but less than 90 degrees to the length of the elongate body (see annotated Fig. 4).  
Regarding claim 5, Moore discloses, wherein the elongate body comprises a biodegradable material (see abstract).  
Regarding claim 6, Moore discloses, wherein the biodegradable material is selected from aliphatic polyesters, polyanhydrides, polyvinyl alcohol, starch derivatives, cellulose esters, polyethylene derivatives, cellulose and starch, and starch and glycerin (see Col. 3., lines 34-39).  
Regarding claim 9, Moore discloses, wherein the elongate body does not comprise a malleable material (see Col. 3., lines 34-39).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US Patent No. 5,079,803), in view of Helseth (US Publication No. 2015/0034513 cited by applicant).
Regarding claim 10, Moore discloses a cluster of fasteners comprising: 
each fastener comprising: 
an elongate body having a first side portion and a second side portion, the second side portion opposite the first side portion; and 
a plurality of discrete slits along the first side portion of the elongate body, the plurality of discrete slits extending at least partially into the elongate body of the fastener.
Moore does not disclose a plurality of fasteners defining the cluster, wherein each of the plurality of fasteners is connected at a first end.  However Helseth teaches a plurality of fasteners (120) defining the cluster, wherein each of the plurality of fasteners (120) is connected at a first end (122) (see Fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a cluster of straps attached together in one end of each strap in order to dispense straps to the end user.
Regarding claim 11, Moore discloses, wherein the elongate body of each fastener further comprises a plurality of discrete slits along the second side portion of the elongate body, the plurality of discrete slits extending at least partially into the elongate body of each fastener (see annotated Fig. 3).  
Regarding claim 12, Moore discloses, wherein the plurality of slits extend in a direction perpendicular to the length of each elongate body (see annotated Fig. 3).  
Regarding claim 13, Moore discloses, wherein the plurality of slits extend at an angle greater than 0 degrees but less than 90 degrees to the length of each elongate body (see annotated Fig. 4). 
Regarding claim 14, Moore discloses, wherein the elongate body of each fastener comprises a biodegradable material (see abstract).  
Regarding claim 15, Moore discloses, wherein the biodegradable material is selected from aliphatic polyesters, polyanhydrides, polyvinyl alcohol, starch derivatives, cellulose esters, polyethylene derivatives, cellulose and starch, and starch and glycerin (see Col. 3., lines 34-39).  
Regarding claim 18, Moore discloses, wherein each elongate body does not comprise a malleable material (see Col. 3., lines 34-39).  

    PNG
    media_image1.png
    540
    509
    media_image1.png
    Greyscale



Allowable Subject Matter

Claims 7, 8, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677